tcmemo_2018_63 united_states tax_court harlan wax and deborah j wax petitioners v commissioner of internal revenue respondent docket no filed date harlan wax and deborah j wax pro_se shari a salu for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency a dollar_figure sec_6651 late filing addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioners’ federal_income_tax for after concessions the issues for decision are whether payments on behalf of petitioners’ children and other reported expenses are deductible as expenses of a business operated by deborah j wax petitioner and whether petitioners are liable for the sec_6662 penalty all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in virginia when they filed their petition beginning in and during petitioner operated a consulting business known as hyod enterprises which provided services to various federal agencies through contract labor petitioner paid dollar_figure to four persons as contract labor expenses in during two of petitioners’ children a son and a daughter were full- time college students in florida petitioners paid for tuition and related educational expenses housing automobiles meals entertainment and substantially_all other expenses of those students many of the expenses were paid_by the students’ use of petitioners’ credit card the students performed various services relating to petitioner’s business including graphic design services administrative services and delivery services in their pretrial memorandum petitioners asserted that she also employed their 28-year-old child during petitioners reported the income and expenses of hyod enterprises on schedule c profit or loss from business attached to their joint federal_income_tax return for they reported dollar_figure in gross_receipts dollar_figure for business_expenses including the contract labor expenses and dollar_figure for business use of their home petitioners claimed the student son and daughter as dependents on their return they also claimed an education credit and deducted education expenses for their daughter petitioners prepared their own return and filed it on or after date the notice_of_deficiency disallowed dollar_figure in schedule c expense deductions including the contract labor expenses that respondent has now conceded remaining in dispute are dollar_figure for expenses relating to four or five family vehicles dollar_figure in travel_expenses including travel to and from florida and jamaica and monthly dry cleaning bills of dollar_figure of meals and entertainment_expenses that included dollar_figure for employee morale and smaller amounts for advertising commissions and fees the employee morale items included payments for clothing shoes fun funimation com la fitness le shoppe for hair hollywood tans red door spa ticketfly and dollar_figure for miami international university of art and design food and beverage amounts reported included purchases at grocery stores and an alcoholic beverage store as well as at fast food and upscale restaurants in the washington d c area florida and jamaica on date the group manager for the internal_revenue_service examiner executed a civil penalty approval form approving the sec_6662 and b substantial_understatement_of_income_tax_penalty that was determined in the notice_of_deficiency sent date opinion sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business and it is necessary if appropriate or helpful for such business see 308_us_488 see also lingren v commissioner tcmemo_2016_213 taxpayers are required to maintain sufficient records to establish the amount and purpose of any deduction sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs the taxpayer has the burden of proving entitlement to his or her deductions claimed see 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 certain expenses are subject_to the heightened substantiation requirements of sec_274 personal_living_and_family_expenses are not deductible sec_262 petitioner’s evidence the disputed amounts listed in our findings are taken from the notice_of_deficiency the pretrial memoranda of the parties and the summaries petitioners submitted at trial petitioners produced no original records such as invoices canceled checks or logs to substantiate the business_purpose of the amounts reported they failed to satisfy any of the heightened substantiation standards of sec_274 with respect to auto expenses travel_expenses and meals and entertainment they produced no corroborating witnesses or contemporaneous documents petitioner’s testimony that all of the items in dispute were business_expenses is tainted by far-fetched rationalizations and is improbable implausible and unreliable we are not required to accept such testimony see 440_f2d_688 9th cir aff’g tcmemo_1969_ 112_tc_183 a taxpayer’s general statement that his or her expenses were incurred in pursuit of a trade_or_business is not sufficient to establish that the expenses had a reasonably direct relationship to any such trade_or_business hopkins v commissioner tcmemo_2005_49 slip op pincite petitioner testified that after reading irs publication tax guide for small_business she came up with the idea of paying her children to perform services including business development as an indirect expense of her business she testified that i had an agreement with them that in exchange for providing them a place to live and yes some of their personal expenses and their educational expenses that they would work as an administrative capacity supporting myself in the small_business and that is the majority of these the items paid for included a townhouse and vehicles in florida and apparently all of the students’ meals clothing travel and entertainment--if the list in petitioner’s summary is accurate although petitioner denied deducting all of her student children’s living education and entertainment_expenses without detail as to the summarized expenses it is impossible to separate personal expenses from business_expenses if any or to see what portion of total family_expenses beyond the reduction of dollar_figure for meals and entertainment petitioner deducted on schedule c considering the types of items that were listed and deducted we do not believe that petitioners’ representations are reliable where a family relationship is involved close scrutiny is applied to determine whether payments to or on behalf of a taxpayer’s children are on account of an employment relationship or the family relationship and whether the amounts paid are reasonable for the work performed 48_tc_439 see haeder v commissioner tcmemo_2001_7 jenkins v commissioner tcmemo_1988_292 aff’d without published opinion 880_f2d_414 6th cir petitioner did not keep track of the hours her children worked or the services they performed we are not persuaded that the expenses paid for the students were bona_fide or reasonable_compensation relating to the value of services performed by employees petitioners are not entitled to transform inherently_personal items for the benefit of their children into business_expenses by recharacterizing them as employee fringe_benefits regarding expenses identified as her own petitioner did not explain adequately any business need to be in florida where she rented office space in addition to sharing the condominium occupied by her children her attempts to justify substantial travel_expenses to and from florida and jamaica as marketing to solicit commercial customers are unpersuasive in the absence of details or corroboration she did not credibly explain local transportation_expenses in the washington d c area where the income she reported was attributable to the work of four contract employees with whom she claimed to have communicated only by email or telephone monthly although she provided no examples or support for specific business contacts she testified that dry cleaning charges were for her business attire asked about charges for watch batteries at a jewelry store she stated well it’s for myself to be able to tell time so i can go to certain meetings i had the unavoidable conclusion is that petitioners were mischaracterizing personal expenses as business_expenses it is undisputed that petitioners provided only credit card statements bank statements and their summaries to the examining agent and to respondent’s counsel petitioner implied at trial that the underlying receipts logs and other supporting information existed but were not produced because of the illness of her son during the five months that this case was set for trial and while the court’s standing_pretrial_order was outstanding petitioners requested a trial on the date of the calendar call and they did not request or justify a continuance at the conclusion of the trial petitioners were told that if they had anything that might establish the time place and business_purpose of some of the expenses they could show them to respondent’s counsel and seek a stipulation as to them we have no indication that they attempted to present adequate documentary proof at any time we infer that there are no receipts or logs or other documents that would cure the defects in petitioners’ proof addition_to_tax and penalty under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate see rule a higbee v commissioner t c pincite petitioners have not claimed reasonable_cause or otherwise challenged the sec_6651 addition_to_tax for late filing of their return and have thus conceded that issue there is no indication of an extension of time for filing but in any event that return was due no later than date the date shown next to petitioners’ signature on the return is date this addition_to_tax will be sustained sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the understatement of income_tax in this case is substantial the sec_6662 penalty will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see also higbee v commissioner t c pincite the determination of whether a taxpayer acted with reasonable_cause is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper income_tax_liability id while petitioner purported to have read and relied on various irs publications she ignored sec_262 sec_274 requirements of substantiation and the necessity of maintaining records that would substantiate the nature and business_purpose of an expense the specific publication on which petitioners claim to have relied refers to fringe_benefits to employees not to disguised support for family members petitioners presented no evidence or claim that they consulted competent tax professionals we are not persuaded that they had reasonable_cause for the underpayment or reported personal expenses as business_expenses in good_faith to reflect respondent’s concession as to the contract labor expenses decision will be entered under rule
